 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 1 of 6

 

 

 

 

 

 

 

 

 

 

| USDC SDNY
|
UNITED STATES DISTRICT COURT \| ELECTRONICALLY FF +‘
SOUTHERN DISTRICT OF NEW YORK Wee th we A
Wooo nnn n ene n nee e cnet ec en es essence « | pare FILED: MAR 2 9 2021)
PAMELA ARCHIBALD,
Plaintiff, MEMORANDUM DECISION
; AND ORDER
-against-
COMMISSIONER OF SOCIAL SECURITY, 19 Civ. 9541 (GBD) (RNF)
Defendant.
see eee eww wee ewe ee ew we ee ew ee EE ew xX

GEORGE B. DANIELS, United States District Judge:

Plaintiff Pamela Archibald brings this action against Defendant the Commissioner of
Social Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review of
an administrative law judge’s (“ALJ's”) decision denying Plaintiff disability benefits. (Compl.,
ECF No. 1, at 1-2.) Both parties moved for judgment on the pleadings pursuant to Federal Rule
of Civil Procedure 12(c). (PI.’s Notice of Mot. for J. on the Pleadings, ECF No. 21; Notice of
Mot., ECF No. 23.)

Before this Court is Magistrate Judge Kevin Nathaniel Fox’s November 30, 2020 Report
and Recommendation (the “Report”), recommending that Plaintiff's motion be granted,
Defendant’s motion be denied, and the matter be remanded for further proceedings. (Report, ECF
No. 26, at 9.) Magistrate Judge Fox advised the parties that failure to file timely objections to the
Report would constitute a waiver of those objections on appeal. (Ud) Defendant filed timely
objections, (Def.’s Objs. to the Magistrate Judge’s R. & R., ECF No. 27), to which Plaintiff did
not respond. Having reviewed the Report, as well as Defendant’s objections, this Court adopts the
Report and overrules the objections. Plaintiff's motion for judgment on the pleadings remanding

the matter for further proceedings is GRANTED. Defendant’s motion is DENIED.

 
 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 2 of 6

I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly
objects. Jd. The court, however, need not conduct a de novo hearing on the matter. See United
States v. Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its
own, independent conclusion” regarding those portions of the report to which objections are
made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards yv. Fischer, 414 F. Supp. 2d 342, 346-47
(S.D.N.Y. 2006) (citations omitted). Objections must be “specific and clearly aimed at particular
findings” in the report. Harden v. LaClaire, No. 07 Civ. 4592 (LTS) (JCF), 2008 WL 4735231,
at *1 (S.D.N.Y. Oct. 27, 2008). Accordingly, the clear error standard also applies if a party’s
“objections are improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate
the original briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS),
2018 WL 1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).
II. PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS IS GRANTED

As relevant to Plaintiff's complaint, the ALJ found that Plaintiff had the following severe
impairments: back disorder, asthma, and mild carpal tunnel syndrome. (Tr., ECF No. 18-2, at 12.)

The ALJ then determined Plaintiff's residual functional capacity. Specifically, the ALJ found that

 
 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 3 of 6

Plaintiff (1) can “lift 20 pounds occasionally and 10 pounds frequently,” (2) can “walk or stand
for six hours out of an eight-hour workday and sit for six hours out of an eight-hour workday,” (3)
can “occasionally climb stairs, but never ropes, ladders, or scaffolds,” (4) is “limited to frequent
handling, fingering, and feeling,” and (5) should “avoid prolonged exposure to chemicals, dust,
fumes, and noxious odors.” (/d. at 15.) Relying on the testimony of a vocational expert, based on
the hypothetical existence of an individual of Plaintiff's age, education, past relevant work
experience, and residual functional capacity, the ALJ concluded that Plaintiff was unable to
perform past relevant work, but that there were a significant number of jobs in the national
economy that Plaintiff could perform. (/d. 18-19.) Specifically, the vocational expert testified
that such a hypothetical individual would be able to perform occupations such as office helper
(41,000 jobs available in the national economy), merchandise marker (150,000 jobs available),
and mail clerk (51,000 jobs available). (/d. at 19.) Accordingly, the ALJ found that Plaintiff was
not disabled and denied her claim. (/d.)

Plaintiff contends that the ALJ’s decision was not supported by substantial evidence. In
particular, Plaintiff argues that the record is devoid of any medical or other opinion indicating that
Plaintiff can perform any of the exertional requirements outlined by the ALJ. Moreover, Plaintiff
cites to her allegations that purportedly contradict the ALJ’s findings. For example, Plaintiff
reports that she uses a cane for walking and can only walk half a block before having to stop and
rest for 15 to 20 minutes. She also notes that she has significant difficulties with asthma that is
triggered by smells, cold weather, stress, and walking for long periods. Plaintiff reports that during
an asthma attack, she feels like she is suffocating and her life is ending. Plaintiff also points to

advice from doctors that she should avoid environmental triggers for her asthma and argues that

 
 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 4 of 6

the ALJ’s determination regarding her exposure to chemicals, dust, fumes, and noxious odors was
inconsistent with this limitation.

In opposition, Defendant argues that an ALJ is not required to rely on a medical source
opinion to determine a claimant’s residual functional capacity. Defendant also cites a medical
opinion from a consultative examiner that Plaintiff has mild to moderate limitations for various
exertional and postural activities. Defendant further contends that the rest of the evidence in the
record, particularly Plaintiff's treatment records, supports the residual functional capacity
assessment.

Magistrate Judge Fox concluded that the ALJ’s residual functional capacity determination
was not supported by substantial evidence. (Report at 7-9.) Magistrate Judge Fox found that the
ALJ did not mention any evidence, medical or other, in support of the ALJ’s specific assessment
of Plaintiff's abilities to lift, walk, stand, sit, and climb. (/d. at 8.) Magistrate Judge Fox further
discounted Defendant’s reliance on the opinions of a consultative examiner, because the ALJ
found that those opinions were not sufficiently specific and accorded them “little weight.” (/d.)
Additionally, Magistrate Judge Fox found that the ALJ erred in failing to consider that Plaintiff's
asthma was exacerbated by weather changes. (/d. at 9.) And because the hypothetical posed to
the vocational expert did not include this limitation, Magistrate Judge Fox determined that the
vocational expert’s testimony did not constitute substantial evidence as to whether Plaintiff is
capable of performing other jobs that exist in significant numbers in the national economy. (/d.)
Defendant objects to these findings.

A review of the ALJ’s decision shows that the ALJ cited no evidence in support of his
findings regarding Plaintiff's affirmative abilities, such as “lift{ing] 20 pounds occasionally and

99 66.

10 pounds frequently,” “walk[ing] or stand[ing] for six hours out of an eight-hour workday and

 
 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 5 of 6

sit[ting] for six hours out of an eight-hour workday,” and “occasionally climb/ing] stairs but never
ropes, ladders, or scaffolds.” (See Tr. at 15-18.) The ALJ simply outlined his residual functional
capacity determination and then reviewed Plaintiffs allegations and medical records, including
treatment notes, before concluding that Plaintiff's “subjective complaints do not warrant any
additional limitations beyond those established in the residual functional capacity previously
outlined.” (/d.) The ALJ, however, cited no evidence to “establish’’ the components of his residual
functional capacity determination in the first instance. The ALJ also noted, but discounted the
medical opinions of two doctors, including the consultative examiner, because the doctors did not
provide sufficient detail regarding their conclusions. (/d. at 17-18.)

In arriving at a claimant’s residual functional capacity, an ALJ need not cite a medical
opinion endorsing the specific abilities reflected in the ALJ’s determination. See Cook v. Comm’r
of Soc. Sec., 818 F. App’x 108, 109 (2d Cir. 2020). But here, the ALJ cited no evidence whatsoever
and Defendant’s claim that the record evidence supports the residual functional capacity
determination cannot cure the ALJ’s error.

Moreover, the ALJ’s determination did not reflect that Plaintiff's asthma is exacerbated by
weather conditions. Defendant concedes that the ALJ erred by not including a weather limitation
in Plaintiff's residual functional capacity, but contends that this error was harmless. After
outlining Plaintiff's residual functional capacity, the ALJ posed a hypothetical to the vocational
expert to determine whether Plaintiff was disabled. (Tr. at 18-19.) The vocational expert
identified three jobs that an individual of Plaintiff's age, education, work experience, and residual
functional capacity could perform. (/d. at 19.) As noted, however, the residual functional capacity
considered did not include all of Plaintiff's limitations, specifically the fact that her asthma is

aggravated by changes in weather. Such an omission constitutes reversible error. See Banks vy.

 
 

Case 1:19-cv-09541-GBD-KNF Document 28 Filed 03/29/21 Page 6 of 6

Colvin, No. 10 Civ. 6462 (KMK) (JCM), 2016 WL 5478467, at *14 (S.D.N.Y. July 8, 2016) (“If
the ALJ fails to pose hypothetical questions that include all of a claimant’s impairments,
limitations and restrictions, or is otherwise inadequate, a vocational expert’s response cannot
constitute substantial evidence to support a conclusion of no disability.”) (citations omitted), report
and recommendation adopted, 2016 WL 5468302 (S.D.N.Y. Sept. 27, 2016). Defendant argues
that this error was harmless, because the three jobs identified by the vocational expert (office
helper, merchandise marker, and mail clerk) do not require any exposure to environmental
conditions. This Court, however, cannot definitively conclude that the vocational expert’s
testimony would be unchanged if the ALJ included a weather limitation in Plaintiffs residual
functional capacity.
Il. CONCLUSION

Magistrate Judge Fox’s Report is adopted. Defendant’s cross-motion for judgment on the
pleadings, (ECF No. 23), is DENIED. Plaintiffs motion for judgment on the pleadings, (ECF No.
21), is GRANTED. The ALJ’s decision is reversed and this matter is remanded to the
Commissioner pursuant to sentence four of 42 U.S.C. §405(g) for further proceedings consistent
with this decision.

The Clerk of Court is directed to close the motions accordingly.

SO QRDERED.
Visas b  Doredk

RGE/B. DANIELS
United States District Judge

Dated: New York, New York
March 29, 2021

 

 
